FILED
                              NOT FOR PUBLICATION                           FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ELSA F. ARIAS; FREDY EDUARDO                       No. 06-72434
CUTZAL-ARIAS,
                                                   Agency Nos. A072-399-005
               Petitioners,                                    A096-494-827

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Elsa F. Arias and Fredy Eduardo Cutzal-Arias, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, protection under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”), and Arias’ request for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence,

Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir. 2005), and we deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s conclusion that petitioners’

experiences in Guatemala did not constitute persecution. See Hoxha v. Ashcroft,

319 F.3d 1179, 1182 (9th Cir. 2003). Further, substantial evidence supports the

agency’s conclusion that petitioners failed to establish they have an objective

well-founded fear of persecution. See Nahrvani, 399 F.3d at 1154; see also Aruta

v. INS, 80 F.3d 1389, 1395-96 (9th Cir. 1996) (record evidence did not compel

finding that petitioner’s fear of future persecution was objectively reasonable).

Accordingly, petitioners’ asylum claim fails.

      Because petitioners failed to demonstrate they were eligible for asylum, they

necessarily failed to satisfy the more stringent standard for withholding of removal.

See Nahrvani, 399 F.3d at 1154.

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to establish it is more likely than not they would be tortured if

returned to Guatemala. See id.




                                           2                                      06-72434
      Finally, we lack jurisdiction to review the agency’s discretionary

determination that Arias failed to establish the requisite hardship for cancellation

of removal. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    06-72434